Citation Nr: 1003259	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-24 686	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1952 to March 1954.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing the Veteran was granted an 
additional 60-day abeyance period for submission of 
additional evidence.  Additional evidence (in the form of 
letters from former co-workers; friends and family) was 
received by the RO in October 2009.  

The RO has reopened, and addressed de novo, the claim of 
entitlement to service connection for bilateral hearing loss.  
The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because that matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the issue accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and is not shown 
to be related to the Veteran's service.

2.  An unappealed July 1992 rating decision denied the 
Veteran's claim of service connection for bilateral hearing 
loss based essentially on findings that bilateral hearing 
loss was first noted at a time too remote from service to be 
related to service.

3.  Evidence received since the July 1992 rating decision 
does not tend to relate the Veteran's current bilateral 
hearing loss to his service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss; and does not 
raise a reasonable possibility of substantiating such claim. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  New and material evidence has not been received, and the 
claim of service connection for bilateral hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

A June 2005 letter advised the Veteran of the bases for the 
denial of the underlying claim, advised him that new and 
material evidence was required to reopen the claim of service 
connection for bilateral hearing loss, and advised him of 
what the evidence needed to show in order for the claim to be 
reopened.  Furthermore, he was advised of the information 
required of him to enable VA to obtain evidence in support of 
his claims for both bilateral hearing loss and tinnitus, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  This notice was in substantial 
compliance with the mandates of the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The claims were readjudicated after the Veteran 
received adequate notice and had opportunity to respond.  See 
April 2009 supplemental statement of the case.

The Veteran's service treatment records (STRs) are 
unavailable (which will be discussed in greater detail 
below).  His pertinent postservice treatment records have 
been secured.  The RO also arranged for a VA examination, in 
March 2009.  VA's duty to assist the Veteran in the 
development of facts pertinent to his claim is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.
As was noted, the Veteran's STRs are unavailable, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The Veteran identified secondary sources for records 
of treatment he received for hearing loss during service; a 
search for those records was unsuccessful (see February 12, 
2009 formal finding on the unavailability of STRs letter 
associated with the claims file.)

Service connection-Tinnitus:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Postservice treatment records from Bemis Company, Inc. dated 
from April 1978 to January 1985 show the Veteran denied 
ringing in his ears in April 1978; reported ringing in his 
ears in November 1978; and denied such in January 1985.  He 
indicated during a January 1985 hearing evaluation that a 
hand grenade exploded near him while he was in service and 
his left ear rang for about 3 weeks.

In an August 2004 letter H. J. D., audiologist, stated that 
the Veteran attributes his bilateral tinnitus to loud noise 
exposure in service.

Several statements submitted by the Veteran, to include from 
co-workers, friends, and family, attest that he has had 
problems with hearing since 1956.

On March 2009 VA audiological evaluation, the examiner 
reviewed the Veteran's claims file extensively and opined:

". . . He currently states that he has had bilateral 
tinnitus ever since Korea.  But again, the evidence of 
record does not support his claim.  His hearing 
conservation report in April 1978 denies tinnitus.  His 
report in November 1978 marked 'Yes' to the question of 
tinnitus.  This would indicate an onset of tinnitus 
sometime between April and November 1978.  The Veteran 
again marked 'No' to the question of tinnitus in January 
1985.  Therefore tinnitus from '78 - '85 was 
intermittent.  The Veteran's 1985 hearing conservation 
data in January 1985 documents that (although he marked 
'no' to the question of tinnitus) he experienced 
tinnitus in his left ear for 3 weeks after a grenade 
incident in service.  There is therefore no 
documentation whatsoever to support his claim for 
tinnitus in his right ear.  And while his records in 
1985 do document an episode of tinnitus in his left ear 
while in the service, these records document that it was 
limited to 3 weeks in duration.  His earliest hearing 
conservation questionnaire in April 1978 marked 'no' to 
tinnitus.  Due to the fact that his employer's hearing 
conservation records denied tinnitus altogether in 1978 
(24 years after his discharge from the service), and 
also denied tinnitus in 1985, with the exception of a 
report of a 3 week episode of tinnitus in the left ear 
only, the evidence does not support the Veteran's claim 
of constant, bilateral tinnitus ever since Korea.   . . 
. It appears less than 50 percent likely that tinnitus 
is attributable to military duty."

At the August 2009 Travel Board hearing, the Veteran 
reiterated that he has experienced constant bilateral 
tinnitus since service.  However, given that he denied 
tinnitus on April 1978 private evaluation, his more recent 
accounts that he has had constant tinnitus since service lack 
credibility.

There is no credible evidence that tinnitus was manifested in 
service.  Consequently service connection for such disability 
on the basis that it became manifest in service and 
persisted, is not warranted.  

The Veteran alleges that the claimed disability is related to 
his exposure to noise trauma in serve.  Resolving doubt in 
favor of the Veteran, the Board concedes that he was likely 
exposed to some noise trauma in service.  However, there is 
no competent evidence that supports his claim that his 
tinnitus resulted from such noise trauma.  The only medical 
opinion of record that specifically addresses this matter, 
that of the March 2009 VA examiner, is to the effect that the 
Veteran's tinnitus is unrelated to his service.  Because he 
is a layperson, the Veteran's own opinion in this matter is 
not competent evidence; the matter of a nexus between a 
current disability and a remote event is a medical question 
not capable of response by lay observation or opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Notably, the record reflects that the Veteran's tinnitus was 
initially clinically noted many (approximately 24) years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000). 

In the absence of any competent evidence of a nexus between 
the Veteran's tinnitus and his service, the preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.

New and Material evidence - bilateral hearing loss:

An unappealed July 1992 rating decision denied service 
connection for the Veteran's bilateral hearing loss.  The 
July 1992 rating decision is final based on the evidence of 
record at the time.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The pertinent evidence of record at the time of the July 1992 
rating decision consisted essentially of April 1978 to 
January 1985 hearing conservation records from his employer, 
which showed he has bilateral hearing loss; and the report of 
a March 1992 VA audiological evaluation which found bilateral 
hearing loss.

On the basis of the evidence outlined above, the July 1992 
rating decision denied service connection for bilateral 
hearing loss, finding, in essence, that the Veteran's hearing 
loss was first noted at a time too remote from service to be 
related to his military service.

Evidence received since the July 1992 rating decision 
consists essentially of a July 2004 VA audiological 
evaluation report which notes bilateral hearing loss; an 
August 2004 letter from H. J. D., audiologist which notes 
that the Veteran attributes bilateral hearing loss to loud 
noises during service; duplicates of the April 1978 to 
January 1985 hearing conservation records; the March 2009 VA 
examination report which notes that the Veteran's bilateral 
hearing loss is unrelated to his military service; the 
Veteran's and his daughter's testimony; as well as statements 
from the Veteran, his daughter and former co-workers, and 
friends.
As the claim was previously denied because it was found that 
there was no nexus between the Veteran's current bilateral 
hearing loss and his service, for additional evidence 
received to be new and material, it must be evidence not 
previously of record that relates to this unestablished fact, 
i.e., it must tend to show that the Veteran's current 
bilateral hearing loss is indeed related to his service.

The July 2004 record, the August 2004 letter, the March 2009 
VA examination report, and the statements submitted are new 
to the extent that they were not previously of record or 
considered by the RO in July 1992.  However, they are not 
material evidence as they do relate [positively] to the 
unestablished fact necessary to substantiate the claim of 
service connection for the Veteran's bilateral hearing loss.  
Indeed, the only item of evidence added to the record since 
July 1992 that constitutes competent (medical) evidence in 
the matter of a nexus between the Veteran's current bilateral 
hearing loss and his service, the opinion of the VA examiner 
on March 2009 VA examination, is against the Veteran's claim.  
The examiner reviewed the entire record in detail 
(summarizing pertinent evidence, that the initial postservice 
documentation of bilateral hearing loss was 24 years 
postservice), and opined that there was no evidence that the 
Veteran's bilateral hearing loss is related to noise exposure 
in service.  Such evidence certainly may not be found to 
support the Veteran's claim, relate his bilateral hearing 
loss to service, or raise a reasonable possibility of 
substantiating his claim of service connection for bilateral 
hearing loss.  No other additional evidence received since 
July 1992 is competent evidence that relates to the matter of 
a nexus between the Veteran's current bilateral hearing loss 
and his service. 

The Veteran's own accounts/arguments relating his current 
bilateral hearing loss to an incident in service are not 
competent evidence in the matter.  As noted above, he is a 
layperson, and therefore not competent to offer an opinion in 
a matter that is essentially a medical question (and not one 
capable of resolution by lay observation).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F 3d. 1372 (Fed. Cir. 2007).  

The additional evidence received since the July 1992 rating 
decision does not relate [positively] to the unestablished 
fact necessary to substantiate the claim of service 
connection for the Veteran's bilateral hearing loss; does not 
raise a reasonable possibility of substantiating such claim; 
and is not material.  Consequently, the claim may not be 
reopened.


ORDER

Service connection for tinnitus is denied.

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


